LOTTINGER, Judge,
concurring:
I most reluctantly concur.
Except for the glaring fact that the pleadings before the trial court only presented the issue of change of visitation privileges, there is not one shred of evidence in this record which would tend to show that the father of this young girl was unable or unfit or had forfeited his parental rights. It is crystal clear in this state that the rights of a parent over that of a non-parent are superior in questions of custody to the parent’s child, absent proof that the parent is either unable or unfit to care for the child, or has forfeited parental responsibility. Wood v. Beard, 290 So.2d 675 (La.1974).